Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments filed 01/13/2022:
Claims 1-20 are pending in the current application. Claim 20 is new. 
The double patenting rejection has been overcome in light of the terminal disclaimer.
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations.
Terminal Disclaimer
The terminal disclaimer filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11069889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-19 are as being unpatentable over Parker et al. (US 2018/0130998) in view of Deininger et al. (US 8,623,301).
Regarding claim 1, Parker teaches method comprising forming a mixture comprising: 
water, 
a soluble compound, or sodium dodecyl sulfate (P24) that increases the viscosity of the mixture; and 
metallic zinc powder (P24) ; 

drying the sponge; 
heating the sponge in an inert atmosphere at a temperature that fuses the zinc particles to each other to form a sintered sponge (P28); and 
heating the sintered sponge in an oxygen-containing, or oxidized atmosphere at a temperature that forms ZnO on the surface of the sintered sponge (P29-30). 
Parker teaches that the heating steps burn out, or thermally decompose the organic components to volatile species and thereby removed from the structure (P35). 
Parker is silent in teaching that the porogen, organic components are water-insoluble particles; however, Deininger, in a similar field of endeavor related to electrochemical cells with electrode comprising zinc (Col. 20 [8-13]), teaches using organic compounds that can be burned away upon sintering to leave a porous structure (Col. 26 [8-12]). Deininger teaches that corn starch, as water-insoluble porogen particles can be used to control the porosity of the structure (Col. 26 [1-15]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the organic compound of Deininger as the water-insoluble porogen particles in the mixture of Parker, to form a porous zinc sponge. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 2, modified Parker teaches the mixture further comprises an organic liquid, or decane (P24). 
claim 3, modified Parker teaches the soluble compound is a water-soluble carboxymethyl cellulose resin (P43). 
Regarding claim 4, modified Parker in view of Deininger teaches the porogen is corn starch (Col. 26 [8-13]). 
Regarding claim 5, modified Parker teaches the heating steps are performed with the sponge in a metal mesh positioned to allow air flow through substantially all the openings of the mesh (P27-28). 
Regarding claim 7, modified Parker teaches heating the sponge in an inert atmosphere is performed at a peak temperature of 200 to 410oC (P28). 
Regarding claim 8, modified Parker teaches heating the sponge in an inert atmosphere at a peak temperature of 420 to 700oC (P30). 
Regarding claim 9, modified Parker teaches a zinc electrode made by the method of claim 1 (P33). 
Regarding claim 10, modified Parker teaches the zinc electrode has a density of at least 1 g cm-3, or from 1.79-2.14 g cm-3(P48). 
Regarding claim 11, modified Parker teaches the zinc electrode comprises less 99 wt. %, or less than 5 wt. % ZnO (P22). 
Regarding claim 12, modified Parker teaches an electrochemical cell comprising an anode current collector; the zinc electrode of claim 9 in electrical contact with the anode current collector; an electrolyte a cathode current collector; a cathode in electrical contact with the anode current collector; and a separator between the zinc electrode and cathode (P33). 
Regarding claim 13, Parker teaches a method comprising providing a sponge comprising zinc particles (P24), 

	heating the sponge in an inert atmosphere at a temperature that fuses the zinc particles to each other to form a sintered sponge (P28)
heating the sintered sponge in an oxygen containing, or oxidized, atmosphere at a temperature that forms ZnO on the surfaces of the sintered sponge (P29). 
Parker teaches that the heating steps burn out, or thermally decompose the organic components to volatile species and thereby removed from the structure (P35). 
Parker is silent in teaching that the porogen, organic components are water-insoluble particles; however, Deininger, in a similar field of endeavor related to electrochemical cells with electrode comprising zinc (Col. 20 [8-13]), teaches using organic compounds that can be burned away upon sintering to leave a porous structure (Col. 26 [8-12]). Deininger teaches that corn starch, as water-insoluble porogen particles can be used to control the porosity of the structure (Col. 26 [1-15]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the organic compound of Deininger as the water-insoluble porogen particles in the mixture of Parker, to form a porous zinc sponge. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 14, modified Parker teaches heating the sponge in an inert atmosphere is performed at a peak temperature of 200 to 410oC (P28). 
claim 15, modified Parker teaches heating the sponge in an inert atmosphere at a peak temperature of 420 to 700oC (P30). 
Regarding claim 16, modified Parker teaches the zinc electrode comprises less 99 wt. %, or less than 5 wt. % ZnO (P22). 
Regarding claim 17, Parker teaches providing a sponge comprising zinc particles (P24) 
heating the sponge in an inert atmosphere at a peak temperature of 200 to 410oC that fuses the zinc particles to each other to form a sintered sponge (P28)
heating the sintered sponge in an oxygen containing, or oxidized, atmosphere at a peak temperature of 420 to 700oC that forms ZnO on the surfaces of the sintered sponge (P29-30). 
Parker teaches that the heating steps burn out, or thermally decompose the organic components to volatile species and thereby removed from the structure (P35). 
Parker is silent in teaching that the porogen, organic components are water-insoluble particles; however, Deininger, in a similar field of endeavor related to electrochemical cells with electrode comprising zinc (Col. 20 [8-13]), teaches using organic compounds that can be burned away upon sintering to leave a porous structure (Col. 26 [8-12]). Deininger teaches that corn starch, as water-insoluble porogen particles can be used to control the porosity of the structure (Col. 26 [1-15]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the organic compound of Deininger as the water-insoluble porogen particles in the mixture of Parker, to form a porous zinc sponge. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
claim 18, modified Parker teaches heating the sintered sponge produces a zinc electrode comprising less than 99 wt. %, or less than 5 wt. % ZnO (P22). 
Regarding claim 19, modified Parker teaches the zinc electrode has a density of at least 1 g cm-3, or from 1.79-2.14 g cm-3(P48). 
Since the claimed lower limit of at least 2.5 g cm-3 for the zinc electrode density is close to the prior art upper limit of 2.14 g cm-3, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the electrodes performance in the prior art range of 1.79-2.14 g cm-3 would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to person having reasonable skill in the art to employ a zinc electrode density within the claimed range of at least 2.5 g cm-3.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Furthermore, modified Parker teaches that a higher volumetric density of the zinc electrode increases the specific energy (P25). Therefore, one of ordinary skill in the art would seek to increase the density to increase the specific energy of the electrode.
 [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
-3 to have an electrode with a high specific energy. 
Claims 1-4, 7-9, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolison et al. (US 10,008,711) in view of Deininger et al. (US 8,623,301). 
Regarding claim 1, Rolison teaches a method comprising forming a mixture comprising: 
	water, 
	a soluble compound that increases the viscosity of the mixture, or sodium dodecyl sulfate (Col. 4 [40-15]); and 
	metallic zinc powder ; 
placing the mixture in a mold, or container that defines the desired size and shape of the sponge, to form a sponge (Col. 4 [21-24]); 
drying the sponge; 
heating the sponge in an inert atmosphere at a temperature that fuses the zinc particles to each other to form a sintered sponge (Col. 4 [28-41]); and 
heating the sintered sponge in an oxygen-containing atmosphere, or ambient air, at a temperature (Col. 4 [42-61]), that forms ZnO on the surfaces of the sintered sponge, or encapsulated the sintered zinc particles with a shell of ZnO (example 1; Col. 6 [20-59]; claim 1)  
Rolison is silent in teaching water- insoluble porogen particles that is burnt out in the heating steps to form the porous zinc sponge; however, Deininger, in a similar field of endeavor related to electrochemical cells with electrode comprising zinc (Col. 20 [8-13]), teaches the importance of porosity within an electrode (Col. 26 [1-15]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the organic compound, or corn starch of Deininger as the water-insoluble porogen particles in the mixture of Rolison, to form a porous zinc sponge. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143 KSR A
Regarding claim 2, modified Rolison teaches the mixture further comprises an organic liquid, or decane (Col. 4 [11]). 
Regarding claim 3, modified Rolison teaches the soluble compound is a water-soluble carboxymethyl cellulose resin (Col. 4 [14-15]). 
Regarding claim 4, Rolison in view of Deininger teaches the porogen is corn starch (Col. 26 [8-12]).
Regarding claim 7, modified Rolison teaches heating the sponge in an inert atmosphere is performed at a peak temperature of 200 to 410oC (Col. 4 [35-41]). 
Regarding claim 8, modified Rolison teaches heating the sponge in an inert atmosphere at a peak temperature of 420 to 700oC (Col. 4 [55-61]).
Regarding claim 9, modified Rolison teaches a zinc electrode made by the method of claim 1 (Col. 3 [5-8]). 
claim 11, modified Rolison teaches the zinc electrode comprises less 99 wt. %, or less than 5 wt.% ZnO (Col. 3 [60-62]). 
Regarding claim 12, modified Rolison teaches an electrochemical cell comprising an anode current collector; the zinc electrode of claim 10 in electrical contact with the anode current collector; an electrolyte a cathode current collector; a cathode in electrical contact with the anode current collector; and a separator between the zinc electrode and cathode (Col. 5 [16-26]). 
Regarding claim 17, Rolison teaches providing a porous sponge comprising zinc particles (Col. 3 [5-8]); 
heating the sponge in an inert atmosphere is performed at a peak temperature of 200 to 410oC to fuse the zinc particles to each other to form a sintered sponge; (Col. 4 [35-41]) and 
teaches heating the sponge in an inert atmosphere at a peak temperature of 420 to 700oC  to form ZnO on the surfaces of the sintered sponge (Col. 4 [55-61]); 
Rolison is silent in teaching the sponge comprises porogen particles wherein the heating step burns out the porogen; however, Deininger, in a similar field of endeavor related to electrochemical cells with electrode comprising zinc (Col. 20 [8-13]), teaches the importance of porosity within an electrode (Col. 26 [1-15]). 
Deininger teaches that porosity can be controlled using an organic compound, such as corn starch, that is burned away upon sintering to leave a porous structure (Col. 26 [8-12]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the organic compound, or corn starch of Deininger as the water-insoluble porogen particles in the mixture of Rolison, to form a porous zinc sponge. 

Regarding claim 18, modified Rolison teaches the zinc electrode comprises less 99 wt. %, or less than 5 wt. % ZnO (Col. 3 [60-62]). 
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that a skilled artisan would not have a reasonable expectation of success for the porogen of Deininger to work in the electrode of Parker or Rolison. 
Examiner respectfully disagrees and notes that that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ. MPEP 2141.03 I 
Parker teaches that forming the porous structure is done by heating the structure to thermally decompose volatile organic particles or species, which will be removed leaving a porous structure (P35). Parker is silent in teaching what organic particles/species are specifically used during this step that lead to this porous structure. Parker is in a field of endeavor related to porous electrode structures, for example for fuel cells (P43). Deininger is also related to porous electrode structures, for example for fuel cells (Col. 26). Deininger teaches that an organic particles, such as corn starch, can be mixed in, or used to create a porous electrode structure by 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Applicant argues that the instant specification explains the present porogen enables a higher density of zinc in the electrode. 
First, Deininger teaches the same porogen of that in the instant specification. Furthermore, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729